Per Curiam.

The People failed to prove that defendants violated section 153.17 of the New York City Health Code, as charged in the complaints. This section applies only to commercial or business advertising matter and does not prohibit the distribution of handbills which pertain to ‘ ‘ anything other than commercial or business advertising matter” such as here involved.
*547The judgments of conviction should be unanimously reversed on the law and facts, complaints dismissed and fines remitted. Concur— Croat, Ritchie and Beckinella, JJ.
Judgments reversed, etc.